Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In accordance with the Remarks filed 09/16/2021, claims 12-15 and 27-30 are elected for examination on the merits; and claims 1-11 and 16-26 are non-elected for examination.  The examiner carefully reviewed the arguments and found them unpersuasive.  The examiner suggests the applicant to review the restriction requirement action in detail in which reasoning for the restriction is clearly stated, for example, in part, they are different in embodiments with separate utilities and patentability, which would, when examining together, cause serious burden during examinations.  
This application a continuation of PCT/CN2018/108152 (filed 09/27/2018) and claims foreign priority to PCT/CN2018/092498 (filed 06/22/2018).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12-14, and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 line 12, the phrase “RRM measurement configuration information” is unclear and ambiguous as to whether it is referred to the “RRM measurement configuration information” as in claim 12 line 5.  If indeed so, it is suggested that --- RRM measurement configuration information --- be changed to --- the RRM measurement configuration information ---.  Similar problem appears in claims 13, 14, and 27.
Claim 14 line 5-6, the phrase “channel quality information” is unclear and ambiguous as to whether it is referred to the “channel quality information” as in claim 12 line 9-10.  If indeed so, it is suggested that --- channel quality information --- be changed to --- the channel quality information ---. 
Claim 14 line 6, "the resident cell" has no antecedent basis.  
Claim 28 line 9, the phrase “and/or” does not comply with the MPEP standard and is unclear and ambiguous.  To be more specific, it is unclear and ambiguous as to whether it is referred to: (a) “condition (i)” and “condition (ii)”, or (b) “condition (i)” or “condition (ii)”.  Clarification or correction is requested.  NOTE: for examining purposes, claim features that use "and/or” are being examined as "or" only.  Similar problem appears on claim 29, hence, each of the phrase "and/or” is also being examined as "or" only. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-15, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20180368035 A1, hereinafter Huang), in view of Lin, Hsuan-Li (US 20190253906 A1, hereinafter Lin).

Regarding claim 12, Huang teaches a measurement method, comprising (in general, see fig. 5 and corresponding para. 42-48, see also fig. 2-3 and corresponding paragraphs for relevant background information):
receiving, by a terminal device, first information sent by a network device, wherein the first information comprises a first corresponding relationship or a second corresponding relationship (see at least para. 42-43, e.g. step 501 - UE obtains RRM measurement configuration from the network including plurality of configurations, conditions, parameters, etc.),
 and the first information is used for instructing the terminal device to obtain radio resource management (RRM) measurement configuration information according to the first corresponding relationship or the second corresponding relationship (see at least para. 42-43, e.g. step 501 - UE obtains RRM measurement configuration information according to the plurality of configurations, conditions, parameters, etc.),
wherein, the first corresponding relationship indicates a corresponding relationship between mobile status information of the terminal device and the RRM measurement configuration information (see at least para. 42-43 along with para. 38, e.g. one or more of the plurality of configurations, conditions, or parameters, for example but not limited to, SMTC configurations, CSI-RS configuration, a white list of candidate neighboring gNBs, a frequency priority list, indicator of whether to measure the RSRQ, the handover criterion, the indicator of whether it is periodic or event-driven, channel condition by monitoring the beam and be associated with the beam, SS-block RSRP, etc.), and 
the second corresponding relationship indicates a corresponding relationship between channel quality information of a cell where the terminal device resides and the RRM measurement configuration information (see at least para. 42-43 along with para. 38, e.g. one or more of the plurality of configurations, conditions, or parameters, for example but not limited to, SMTC configurations, CSI-RS configuration, a white list of candidate neighboring gNBs, a frequency priority list, indicator of whether to measure the RSRQ, the handover criterion, the indicator of whether it is periodic or event-driven, channel condition by monitoring the beam and be associated with the beam, SS-block RSRP, etc.); and
obtaining, by the terminal device, RRM measurement configuration information according to the first information (see at least para. 42-43, e.g. step 501 - UE obtains RRM measurement configuration from the network including plurality of configurations, conditions, parameters, etc.).
Huang differs from the claim, in that, it does not specifically disclose determining [RRM measurement configuration information], which is well known in the art and commonly used for providing flexible resource assignment.
Lin, for example, from the similar field of endeavor, teaches similar or known mechanism of determining [RRM measurement configuration information] (see at least claim 1, e.g. information of measurement configurations are being determined), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Lin into the method of Huang for providing flexible resource assignment.

Regarding claim 13, Huang t in view of Lin teaches the determining, by the terminal device, RRM measurement configuration information according to the first information comprises:
when the first information comprises the first corresponding relationship, determining, by the terminal device, the RRM measurement configuration information according to current mobile status information and the first corresponding relationship.  (Huang, see at least para. 42-43 along with para. 38, e.g. according to one or more of the plurality of configurations, conditions, or parameters, for example but not limited to, SMTC configurations, CSI-RS configuration, a white list of candidate neighboring gNBs, a frequency priority list, the handover criterion, channel condition by monitoring the beam and be associated with the beam, SS-block RSRP, etc.)

Regarding claim 14, Huang t in view of Lin teaches the determining, by the terminal device, RRM measurement configuration information according to the first information comprises: 
when the first information comprises the second corresponding relationship, determining, by the terminal device, the RRM measurement configuration information according to channel quality information of the resident cell and the second corresponding relationship.  (Huang, see at least para. 42-43 along with para. 38, e.g. according to one or more of the plurality of configurations, conditions, or parameters, for example but not limited to, SMTC configurations, CSI-RS configuration, a white list of candidate neighboring gNBs, a frequency priority list, indicator of whether to measure the RSRQ, the handover criterion, channel condition by monitoring the beam and be associated with the beam, SS-block RSRP, etc.)

Regarding claim 15, Huang t in view of Lin teaches the RRM measurement configuration information comprises: at least one of a measurement period, a measurement time-frequency resource and a measurement reporting period.  (Huang, see at least para. 42-43 along with para. 38, e.g. one or more of the plurality of configurations, conditions, or parameters, for example but not limited to, SMTC configurations, CSI-RS configuration, a frequency priority list, channel condition by monitoring the beam and be associated with the beam, SS-block RSRP, etc.)

Regarding claim 27, this claim is rejected for the same reasoning as claim 12 except this claim is in apparatus claim format.
To be more specific, Huang t in view of Lin also teaches a same or similar apparatus comprising processor, transceiver, and memory (Huang, see at least fig. 1), which are well known in the art and commonly used for providing and enabling robust and reliable data communication hardware and software.

Regarding claim 28, Huang t in view of Lin teaches
the first corresponding relationship is determined by the network device according to a first rule, wherein (see at least para. 42-43, e.g. step 501 - UE obtains RRM measurement configuration from the network),
the first rule is specifically that: 
[(i)] the network device configures first RRM measurement configuration information for a terminal device with a first moving speed and configures second RRM measurement configuration information for a terminal device with a second moving speed, wherein the first moving speed is smaller than the second moving speed, 
[(ii)] at least a measurement period in the first RRM measurement configuration information is larger than the measurement period in the second RRM measurement configuration information, 
and/or 
[(iii)] a measurement reporting period in the first RRM measurement configuration information is larger than the second RRM measurement configuration information (Huang, see at least para. 42 along with para. 33-35 of fig. 2, e.g. for condition (iii, emphasis added and interpreted by the examiner), the eMGL is longer than the standard MGL by x ms, while the sMGL is x ms shorter than the standard MGL).

Regarding claim 29, Huang t in view of Lin teaches the second corresponding relationship is determined by the network device according to a second rule, wherein (see at least para. 42-43, e.g. step 501 - UE obtains RRM measurement configuration from the network),
the second rule is specifically that: 
[(i)] the network device configures first RRM measurement configuration information for a terminal device residing in a first type cell and configures second RRM measurement configuration information for a terminal device residing in a second type cell, and channel quality of the first type cell is smaller than that of the second type cell, and at least a measurement period in the first RRM measurement configuration information is larger than that in the second RRM measurement configuration information;
 and/or 
[(ii)] a measurement reporting period in the first RRM measurement configuration information is larger than that in the second RRM measurement configuration information (Huang, see at least para. 42 along with para. 33-35 of fig. 2, e.g. for condition (ii, emphasis added and interpreted by the examiner), the eMGL is longer than the standard MGL by x ms, while the sMGL is x ms shorter than the standard MGL).

Regarding claim 30, Huang t in view of Lin teaches the measurement period is a synchronization signal block based RRM measurement timing configuration (SMTC) period.  (Huang, see at least para. 34 and fig. 2, e.g. “…for RRM measurement, the UE can be configured to measure both the SS block and/or CSI-RS. The transmission of SS blocks is confirmed in SMTC window duration”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465